        Case 1:20-cv-00034-SPW Document 66 Filed 05/10/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  MARIA DALBOTTEN,
                                                  CV 20-34-BLG-SPW
                      Plaintiff,

 vs.                                               ORDER


 C. R. BARD,INC. and BARD
 PERIPHERAL VASCULAR,INC.,

                      Defendants.


       Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. move for the

admission of Lori G. Cohen to practice before the Court in the above captioned

matter with Ian Mclntosh of Bozeman, Montana, designated as local counsel. The

motion complies with Local Rule 83.1(d), and Plaintiff does not object.

       IT IS SO ORDERED that Defendants C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc.'s motion to admit Lori G. Cohen to appear pro hac vice(Doc. 64)is

GRANTED and she is authorized to appear as counsel with Ian Mclntosh pursuant

to L.R. 83.1(d) in the above captioned matter.

       DATED this /O day of May,2021.


                                            SUSAN P. WATTERS
                                             United States District Judge
